Citation Nr: 0023843	
Decision Date: 09/08/00    Archive Date: 09/12/00

DOCKET NO.  99-08 481	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Fargo, North Dakota


THE ISSUES

Entitlement to service connection for the cause of the 
veteran's death.

Entitlement to dependency and indemnity compensation benefits 
under the provisions of 38 U.S.C.A. § 1318 (West 1991).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Hilary L. Goodman, Counsel
INTRODUCTION

The veteran, who served on active duty from February 1942 to 
December 1945, died in May 1989.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a February 1999 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Fargo, North Dakota, that denied the appellant's claims for 
service connection for the cause of the veteran's death and 
dependency and indemnity compensation under the provisions of 
38 U.S.C.A. § 1318 (West 1991).


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appellant's appeal has been obtained by 
the originating agency.

2.  The cause of the veteran's death in May 1989 was 
pneumonia due to cerebrovascular accident; chronic renal 
failure was listed as a condition contributing to death but 
not resulting in the underlying cause.

3.  The veteran had no service-connected disabilities at the 
time of his death.

4.  No competent evidence has been submitted to show that a 
disability of service origin caused or played any part in the 
veteran's death.

5.  The veteran did not have a service-connected disability 
which was continuously rated totally disabling for a period 
of ten or more years immediately preceding death.

CONCLUSIONS OF LAW

l.  The claim for service connection for the cause of the 
veteran's death is not well grounded.  38 U.S.C.A. § 5107 
(West 1991).

2.  The appellant does not meet the legal criteria for 
entitlement to dependency and indemnity compensation under 
the provisions of 38 U.S.C.A. § 1318.  38 U.S.C.A. § 1318.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Service connection for the cause of the veteran's death

The appellant is seeking service connection for the cause of 
the veteran's death.  The legal question to be answered 
initially with respect to this claim is whether the appellant 
has presented evidence of a well-grounded claim; that is, a 
claim that is plausible.  If she has not presented a well-
grounded claim, her appeal must fail and there is no duty to 
assist her further in the development of that claim because 
such development would be futile.  38 U.S.C.A. § 5107(a).  As 
will be explained below, the Board finds that this claim is 
not well grounded.

Factual Background

The certificate of death reflects that the veteran died in 
May 1989 due to pneumonia due to cerebrovascular accident.  
Chronic renal failure was listed as a condition contributing 
to death but not resulting in the underlying cause.  It was 
reported that an autopsy was not performed.  At the time of 
the veteran's death, service connection was not in effect for 
any disabilities.

The veteran's service medical records included no references 
to vascular, kidney, respiratory or psychiatric disabilities 
by way of complaints, findings, treatment or diagnosis.  
Jerome L. Bray, M.D., in a July 1975 statement, indicated 
that the veteran had had chronic duodenal ulcer disease with 
an episode of hemorrhage in 1965.  Records from Northwestern 
Hospital reflect that the veteran underwent surgery for a 
gastric obstruction in July 1975.  The final diagnosis was 
penetrating gastric ulcer with obstruction and bleeding.

May 1979 records from Philip Murray, M.D., show that the 
veteran, who was noted to have a history of hypertension, had 
an intravenous pyelogram.  The impression included that no 
abnormality of either kidney or ureter was seen with no 
evidence of a renal vascular origin for the veteran's 
hypertension.  Donald S. Mestery, M.D., in an October 1980 
statement, related that he first saw the veteran in May 1979 
and at that time his blood pressure was 224/120.  Fundoscopic 
changes of long standing hypertension were noted and an 
electrocardiogram showed probable old inferior myocardial 
infarction.

A VA aid and attendance examination was conducted in November 
1983.  A complaint of bizarre behavior was reported and it 
was indicated that the bizarre behavior was compatible with 
dementia.  A diagnosis of dementia of unknown etiology was 
made.  Later the same month the veteran was admitted to the 
VA Medical Center, Fargo, for evaluation of decreased memory 
and progressive confusion for the past year.  It was 
indicated that he complained of bad dreams since his 
discharge from service.  During the veteran's hospitalization 
he underwent a neurologic examination as well as 
neuropsychological testing and a psychiatric evaluation.

The clinical impression based upon the results of 
neuropsychological testing was multi-infarct dementia.  In 
the report of psychiatric evaluation it was noted that the 
veteran had complained of occasional nightmares, not 
necessarily about the war, since being in service and the 
impression following the psychiatric evaluation was that the 
veteran's memory problems and behavior changes were probably 
related to his previous cerebral infarct and/or organic brain 
syndrome.  Following the neurologic examination it was 
reported that the most likely diagnosis was multi-infarct 
dementia.  It was reported that a computerized tomography 
scan was done earlier in November 1983 and that this had 
shown moderate generalized cerebral atrophy as well as 
evidence of old infarct in the region of the left internal 
capsule and in the left periventricular areas.

Statements were received in December 1983 from the appellant 
and the veteran's sister.  The veteran's sister indicated 
that the veteran was very nervous upon returning from 
service, had difficulty sleeping with nightmares and would 
panic at sudden sounds.  The appellant related that the 
veteran, as a result of service, became violent and 
experienced nightmares.

Additional VA inpatient and outpatient treatment records 
covering the period from January 1986 through April 1989 show 
that the veteran was treated for several conditions, 
including multi-infarct dementia and renal hypertension.  In 
April 1989 he was hospitalized for a right cerebrovascular 
accident with left hemiparesis.  In none of the 
aforementioned medical records was it indicated that the 
veteran's pneumonia, cerebrovascular accident or chronic 
renal failure was related to service.

Analysis

The appellant has requested that service connection be 
granted for the cause of the veteran's death.  38 U.S.C.A. 
§ 1310 (West 1991) provides, in pertinent part, that when any 
veteran dies from a service-connected or compensable 
disability, the VA shall pay dependency and indemnity 
compensation to such veteran's surviving spouse.  The death 
of a veteran is due to a service-connected disability when 
the evidence establishes that such disability was either the 
principal or a contributory cause of death.  38 C.F.R. 
§ 3.312 (West 1991).

The appellant contends that the veteran, after being in 
combat for three years, complained of nightmares after 
service and reported that he was losing his mind.  A well-
grounded claim requires more than a mere assertion; the 
claimant must submit supporting evidence.  Tirpak v. 
Derwinski, 2 Vet. App. 609 (1992).  When, as here, a 
determinative issue involves a medical diagnosis or medical 
causation, competent medical evidence is required to 
establish well-grounded claims.  While the veteran's spouse 
was certainly competent to judge the immediate effects of the 
veteran's condition, "the capability of a witness to offer 
such evidence is different from the capability of a witness 
to offer evidence that requires medical knowledge..."  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  Further, 
causative factors of a disease amount to a medical question; 
only a physician's opinion would be competent evidence.  
Gowen v. Derwinski, 3 Vet. App. 286 (1992).

The first medical evidence of any disability affecting the 
vascular system, hypertension, is in 1975, almost three 
decades following the veteran's separation from service.  No 
medical opinion linking the hypertension to service is of 
record.  Although the appellant has expressed her opinion 
that the cause of the veteran's difficulties was his 
experiences in service, she is not qualified, as a lay 
person, to furnish medical opinions or diagnoses.  Espiritu, 
supra.

Here, the appellant has not submitted any medical opinion or 
other evidence which supports this claim.  Further, no 
evidence has been presented to show that the established 
causes of the veteran's death, which were vascular and renal 
in nature, were present in service or for many years 
thereafter, or that the conditions were otherwise related to 
service.  Given the evidence that is of record, this claim 
may not be considered well grounded.  38 U.S.C.A. §§ 1310, 
5107; 38 C.F.R. §§ 3.312, 20.101 (1999).  Since this claim is 
not well grounded, it must, accordingly, be denied.  
Grottveit v. Brown, 5 Vet. App. 91 (1993); Edenfield v. 
Brown, 8 Vet. App. 384 (1995).

To submit a well-grounded claim, the appellant would need to 
offer competent evidence, such as a medical opinion, that 
there is a relationship between the cause of the veteran's 
death and his military service or a service-connected 
disability.  Robinette v. Brown, 8 Vet. App. 69 (1995).

II. Dependency and indemnity compensation benefits under 
38 U.S.C.A. § 1318

38 C.F.R. § 3.22(a) (1999) provides, in pertinent part, that 
benefits authorized by 38 U.S.C.A. § 1318 shall be paid to a 
deceased veteran's surviving spouse in the same manner as if 
the veteran's death is service connected when the following 
conditions are met: (1) The veteran's death was not caused by 
his own willful misconduct; and (2) at the time of death, the 
veteran was in receipt of or for any reason was not in 
receipt of but would have been entitled to receive 
compensation at the time of death for a service-connected 
disability that either: (i) was continuously rated totally 
disabling for a period of 10 or more years immediately 
preceding death; or (ii) was rated totally disabling 
continuously from the date of the veteran's discharge or 
release from active duty and for at least 5 years immediately 
preceding death. 

In the instant case, at the time of his death the veteran did 
not have a disability for which service connection was in 
effect. Thus, by operation of law, entitlement to dependency 
and indemnity death benefits under the provisions of 38 
U.S.C.A. § 1318(b) cannot be established.  Sabonis v. Brown, 
6 Vet. App. 426 (1994). Accordingly, the appellant's claim 
for dependency and indemnity compensation benefits under the 
provisions of 38 U.S.C.A. § 1318 must be denied.


ORDER

Entitlement to service connection for the cause of the 
veteran's death and to dependency and indemnity compensation 
benefits under the provisions of 38 U.S.C.A. § 1318 is 
denied.



		
	F. JUDGE FLOWERS
	Member, Board of Veterans' Appeals



 

